                                         (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


(ERMIP ,MKLXS[IV ERH XLSWI WMQMPEVP] WMXYEXIH                                                            Celestron Acquisition, LLC, Synta Canada Int’l Enterprises Ltd., Sky-Watcher USA, Sky-Watcher
                                                                                                          Canada, SW Technology Corp., Olivon Manufacturing Co. Ltd., Olivon USA, LLC, Corey Lee,
                                                                                                          Sylvia Shen, Jean Shen, Joseph Lupica, Dave Anderson, Laurence Huen, and DOES 1-50
                                                         %PEQIHE
                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)




              (Firm Name, Address, and Telephone Number)                                                                (If Known)
&VEYR,EKI] &SVHIR 004
 'EPMJSVRME 7XVIIX XL *PSSV 7ER *VERGMWGS '% 
  

                                                                                                     (For Diversity Cases Only)                                                and One Box for Defendant)

                                      (U.S. Government Not a Party)                                                                                                   or


                                                                                                                                                                      and
                                      (Indicate Citizenship of Parties in Item III)




                                                                                                                            (specify)
                                                                                                    (Do not cite jurisdictional statutes unless diversity)
                                7LIVQER %GX    'PE]XSR %GX   9RJEMV 'SQTIXMXMSR &YW                                           4VSJ 'SHI   IX WIU  'EVX[VMKLX %GX
                                Price Fixing, Credit Term Fixing, Market Allocation, Product Allocation, Monopolization, Attempted Monopolization, Conspiracy to Monopolize, Unfair Competition




                                  (See instructions):
                                                                             Honorable Edward J. Davila                                                                    5:16-cv-06370-EJD

                                                     W 1EXXLI[ &SVHIR
